DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 17-20, 23, 25-27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng (US 2003/0031876, previously cited) in view of Ferronato et al (US 5389119, previously cited).
Regarding claim 17, Obeng teaches a polishing pad suitable for a polishing process, the polishing pad (fig 2) comprising a polishing layer (222), a base layer (210) disposed below the polishing layer, a first adhesive layer (230) disposed between the polishing layer and the base layer, a second adhesive layer (240) disposed below the base layer, and a first heat storage material (224) wherein a lowest temperature of the polishing pad is Tmin and a highest temperature of the polishing pad is Tmax during the polishing process (note that the intended polishing process does not limit the structure of the claimed polishing pad and any polishing process inherently occurs at a temperature), and the first heat storage material undergoes an endothermic reaction ([0042]) at a first temperature between the Tmin and the Tmax (occurs during polishing and is therefore between a maximum and minimum polishing temperature). Obeng does not teach the first heat storage material located between the first adhesive layer and the second adhesive layer (i.e. in the base layer) or the polishing layer not containing any of the first heat storage material. Ferronato teaches a polishing pad including a polishing layer (2) adhered to a base layer (4), wherein a first heat storage material (12) is disposed in the base layer and wherein the polishing layer does not contain any of the first heat storage material (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to locate the first heat storage material of Obeng between the first 
Regarding claim 18, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the base layer has a thickness T and a distance from a top edge of the region where the first heat storage material is disposed to a bottom edge of the region where the at least one heat storage material is disposed is T (when the material is dispersed throughout the entire thickness of the base layer as taught by the combination with Ferronato). 
Regarding claim 19, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng as modified by Ferronato further teaches the first heat storage material is dispersed in a material of the base layer (Ferronato fig 2).
Regarding claim 20, Obeng, as modified, teaches all the limitations of claim 19 as described above. Obeng as modified by Ferronato further teaches the region where the first heat storage material is disposed covers the entire base layer (Ferronato fig 2, covers the entire width). 
Regarding claim 23, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches a molecular arrangement of the first heat storage material after the endothermic reaction is looser than a molecular arrangement of the first heat storage material before the endothermic reaction ([0042] described by the filler particles decomposing to oxide and water). 
Regarding claims 25-27, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the first heat storage material (224) comprises an inorganic heat storage material comprising a hydrate of salt ([0042]; hydroxide, group II salt).  Note that claim 27 only limits claim 25 if the organic material is selected.
Regarding claim 34, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches a polishing method suitable for polishing an object (285), the polishing method comprising providing a polishing pad according to claim 17, applying a pressure to the object to press the object on the polishing pad ([0043]), and providing relative motion to the object and the polishing pad to perform the polishing process ([0043] describes polishing, [0008] describes providing rotation).
Claims 21 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim17 above, and further in view of Wang (US 2011/0269380, previously cited).
Regarding claim 21, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the first heat storage material forms an interface layer in the region where the first heat storage material is disposed (in the base layer). Obeng does not teach the interface layer located between the base layer and the first adhesive layer or the second adhesive layer. Wang teaches a polishing pad including a base pad (104) having a heat storage material (114) disposed therein, the material forming an interface layer located between the base layer and a first adhesive layer (fig 2; between section 108 of base layer and first adhesive layer 116). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to locate the interface layer of Obeng at a location 
Regarding claims 28-29, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach a cover layer covering the first heat storage material. Wang teaches a polishing pad comprising a cover layer (108) covering a heat storage material (fig 2; 114); wherein a material of the cover layer does not chemically react with a material of the polishing layer or the first heat storage material ([0024], fig 2; no contact with polishing layer, and formed of same material as the heat storage material layer, therefore not reacting with either material). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the cover layer 108 of Wang between the heat storage material and adhesive layer in order to leave a section of the base layer free from filler material to promote even adhesion as taught by Wang ([0026]). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim 17 above, and further in view of Elwell (US 5315154, previously cited).
Regarding claim 24, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach the first heat storage material undergoing a transition from a first solid state to a second solid state during the endothermic reaction. Elwell teaches a heat storage material (16) that undergoes a transition from a first solid state to a second solid state during an endothermic reaction, and molecular arrangements of the fist solid state and second solid state are different (col 3, lines 55-53). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been . 
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim 17 above, and further in view of Heinrich et al (US 2009/0170320, previously cited).
Regarding claim 30, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach a polishing track region comprising the first heat storage material and non-polishing track region comprising a second heat storage material, the first and second heat storage materials undergoing the reactions at different temperatures. Heinrich teaches a polishing pad including a polishing track region (fig 2c; region above 201B under wafer 250) for a first heat storage material (201B) and a non-polishing track region (region above 201A, radially inside polished wafer) for a second heat storage material (201A), wherein the first and second heat storage materials are operable to provide a varying temperature profile ([0045]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the heat storage material of Obeng as a first heat storage material and a second heat storage material to react at different temperatures during polishing in order to provide the desired temperature profile to the polishing pad, in order to adjust the removal rate during polishing as taught by Heinrich ([0012]). 
Regarding claims 31 and 32, Obeng, as modified, teaches all the elements of claim 30 as described above. While not teaching a specific temperature relationship or heat absorption capacity between the first and second heat storage materials, Heinrich does teach that the cooling of the pad (or absorbing of heat from the pad), which determines the varying temperature profile, affects the polishing removal rate to achieve the desired polishing profile ([0031]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adjust the relative reaction temperature and heat absorption capacity of the heat storage materials in the pad of Obeng as claimed in order to achieve the desired polishing removal rate as taught by Heinrich ([0031]).
Response to Arguments
Applicant's arguments filed 22 Dec 2021 have been fully considered but they are not persuasive. In argument (a), applicant argues that the material (12) of Ferronato does not have the same function or purpose as the “heat storage material” of the claims. Examiner respectfully disagrees. As Ferronato describes the particles 12 as having “heat conductive properties” and avoiding overheating (col 5, lines 47-59), the particles are clearly provided for storing heat. That is, the particles 12 of Ferronato conduct or store heat generated during polishing to reduce heat at the polishing surface. This is exactly in line with the “thermal management” of Obeng ([0042]) and the “heat storage” of the claims. Applicant further argues that since the particles of Ferronato are provided for exchanging or redistributing heat, they cannot absorb heat. However, a particle cannot exchange or redistribute heat if it does not first absorb heat. Applicant further argues the particles of Ferronato do not undergo an endothermic reaction. However, Ferronato is not relied upon to teach this property. This is . 
In argument (b), applicant expands upon the argument that the purpose of the particles or Obeng is different from the purpose of the particles or Ferronato and thus the teachings of Ferronato would not be combined with the teachings of Obeng. Examiner respectfully disagrees. Obeng is clearly concerned with dissipating heat generated during polishing ([0013]) by providing heat conductive particles to the pad ([0031]) whish alleviate non-uniformities in the heat distribution during polishing ([0008]). Contrary to applicant’s arguments, this is exactly the same purpose as the heat conducting particles of Ferronato (col 5, lines 47-59). Therefore, a person having ordinary skill in the art with a desire to manage heat dissipation in polishing would clearly be motivated to enhance that dissipation by providing heat storage material in the base layer, which allows the heat to be more easily dissipated to the pad holder as taught by Ferronato. Applicant argues that Ferronato is directed to dry grinding rather than polishing with slurry. However, Ferronato does teach that the pad can be used with a slurry (col 3, lines 59-63; “wet-grinding”) and based on the use of the heat storage material is clearly pertinent to the particular problem being solved.
In argument (c), applicant argues that if the particles of Obeng were placed in the base layer, the pad of Obeng would be unsatisfactory for its intended purpose, as they would not undergo an endothermic reaction or absorb heat from the polishing layer. However, the teachings of Ferronato refute this, as Ferronato teaches that heat storage material in the base layer is clearly capable of absorbing and managing heat generated during polishing (col 5, lines 
In argument (d), applicant argues that if the heat storage material of Obeng were in the base layer, the adhesive layer between the pad and platen would deteriorate and detach. However, applicant has provided no evidence of this assertion. In fact, this argument is refuted by both Obeng and Ferronato, which both teach the heat storage material being directly adjacent to an adhesive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723